Citation Nr: 0111971	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  98-20 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Evaluation of psoriasis, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to August 
1970. He reports active service from September 1990 to May 
1991, with service in the Persian Gulf.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In February 2001, the veteran waived his right to a hearing 
in person and presented sworn testimony by video conference 
to Constance B. Tobias, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West Supp. 
2000).  


REMAND

The last VA dermatologic evaluation of record was done in 
July 1994 as part of a Persian Gulf examination.  There were 
skin findings and diagnoses on the VA general medical 
examination of July 1995.  These examinations were not done 
for the purpose of evaluating the service-connected skin 
disorder.  The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), (herein VCAA) 
emphasizes the need to provide medical examinations.  VCAA, 
to be codified at 38 U.S.C. § 5103A(d).  The United States 
Court of Appeals for Veterans Claims (Court) has previously 
emphasized the importance of a current examination which 
addresses the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  In this case, the representative has 
specifically requested a VA examination of the veteran's 
skin.  

The representative requested a VA examination during an 
exacerbation of the veteran's skin condition citing Ardison 
v. Brown, 6 Vet. App. 405, 407 (1994).  There, the veteran 
reported regular and frequent flare-ups.  Under the 
circumstances presented by this case, it would be 
inappropriate to delay the veteran's examination to some 
indeterminate time pending a possible flare-up.  However, the 
veteran is free to go to a VA clinic at anytime he is 
experiencing a flare-up of his skin disorder, to request that 
his skin manifestations be documented and treated and to have 
the report forwarded to the RO.  

VCAA gives VA the duty to obtain VA medical and other 
pertinent federal records.  The veteran reports receiving 
treatment at VA.  While VA psychiatric clinic records are in 
evidence, there are no records of VA dermatology treatment.  
The RO should obtain these records.  VCAA, to be codified at 
38 U.S.C. § 5103A(c).  

Further, the veteran asserts that he has systemic and nervous 
manifestations as the result of his skin condition.  A VA 
psychiatric clinic note of October 1998 reported that the 
veteran had anxiety related neurodermatitis.  A VA neurology 
examination should be accomplished to determine if the 
veteran has systemic or nervous manifestations of his 
service-connected skin disorder, and the extent of any such 
manifestations.  VCAA, to be codified at 38 U.S.C. 
§ 5103A(d).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify the VA clinic or Medical Center 
which has treated him for his skin 
disorder.  The RO should obtain a complete 
copy of the clinical records pertaining to 
the VA treatment of the veteran's skin.  

2.  The veteran should be scheduled for a 
VA examination of his skin.   The claims 
folder, including a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
report of examination should include a 
detailed account of all manifestations of 
the veteran's skin disorder found to be 
present.  The examiner should express an 
opinion as to whether the findings do or 
do not support constant exudation or 
itching.  Color photographs of all lesions 
should accompany the report.  

3.  The veteran should be scheduled for a 
VA neurologic examination.  The claims 
folder, including a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
report of examination should include a 
detailed account of all systemic or 
neurologic manifestations of the veteran's 
skin disorder found to be present.  If the 
veteran does not have systemic or 
neurologic manifestations of his service-
connected skin disorder, the examiner such 
explain his that conclusion.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




